DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 13 drawn to a coated abrasive article in the reply filed on February 10th, 2021 is acknowledged.
Claims 14 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10th, 2021.

Specification
The disclosure is objected to because of the following informalities: 
The spelling “acrylol” in acrylol morpholine oxide (ACMO) appears to be a typographical error (see Specification at page 2 line 26, page 4 line 31, pages 5 and 6 in Table of Abrasive coat Formulation Example 1 and Example 2 under Column Notes, Row E).  A person of ordinary skill in the art typically uses the spelling “acryloyl”. During the prosecution of the application, the Examiner used “acryloyl”.
Examiner suggests using the spelling “acryloyl” because a person of ordinary skill in the art will typically use the above-mentioned spelling.

Claim Objections
Claim 8 is objected to because of the following informalities:

Examiner suggests using the spelling “acryloyl” because a person of ordinary skill in the art will typically use the above-mentioned spelling.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culler et al. (U.S. Pub. 2010/0255254 A1) (hereinafter referred to as “Culler”).

Regarding claim 1, Culler teaches a coated abrasive article (Culler at [0008] teaching a structured abrasive article),
having a backing (see Culler at [0032] and Fig 1C, also shown below, teaching a backing 110),

    PNG
    media_image1.png
    550
    1001
    media_image1.png
    Greyscale

and an abrasive coat attached to the backing (see Culler at [0032] and Fig 1C teaching a structured abrasive layer 130, affixed to and coextensive with the backing 110),
the abrasive coat comprising a cured abrasive slurry (see Culler at [0082] teaching abrasive articles having a structured abrasive layer that can be prepared by forming a slurry of abrasive grains and a polymerizable precursor binder resin (i.e., a binder precursor).  And, see Culler at [0067] teaching that the abrasive particles are dispersed in a cross-linked binder to form the shaped abrasive composite, wherein the thermosetting binder precursor is exposed to an energy source which aids in the initiation of the curing process), 
containing a plurality of abrasives particles (see Culler at [0008] teaching plurality of abrasive particles),
wherein the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state (see Culler at [0040] teaching the water-soluble particles are generally insoluble in the binder precursor used to form the abrasive composites, thus it retains the abrasive particles on the backing when in the solid state), 
and releases the abrasive particles from the backing during the process of dissolution to a dissolved state (see Culler at [0040] teaching that when the abrasive article is exposed to water during use, the water-soluble particles begin to dissolve, thus releases the abrasive particles during the process of dissolution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 5, 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Culler as applied to claim 1 above, and further in view of Ohishi et al. (U.S. Pub. 2011/0092137) (hereinafter referred to as “Ohishi”) as evidenced by Sato et al. with respect to the rejection of claim 3 only (U.S. Pub. 2013/0289157 A1) (hereinafter referred to as “Sato”).

Regarding claim 2, Culler teaches the limitations as applied to claim 1 above, and further teaches that the cured slurry is attached to the backing by a tie coat (see Culler at [0032] and Fig 1C teaching an optional adhesive layer 120 affixed to and coextensive with the major surface of the backing, the optional adhesive layer 120 can be the tie coat).
But Culler does not explicitly teach that the tie coat is liquid-softenable.
Ohishi teaches a coated abrasive article (see Ohishi at [0001]), having 

    PNG
    media_image2.png
    411
    761
    media_image2.png
    Greyscale

a tie coat (see Ohishi at [0053] and Fig 1, also shown above, teaching lower layer 3 or a tie coat, contains a resin), wherein
the tie coat is liquid-softenable (see Ohishi at [0053] teaching lower layer 3 or a tie coat, contains a resin).   Lower layer 3 contains a resin that is photocurable acrylic compound, generally has (meth)acryloyl group (see Ohishi at [0064]).  Examples comprise acryloylmorpholine (see Ohishi at [0065]).  The composition of the lower layer 3 and the tie coat of the present application (see Specification at page 4 line 19) appears to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II. Thus, based on the resin composition in lower layer 3, lower layer 3 appears to be liquid-softenable.
Ohishi teaches that where abrasive material products are industrially mass-produced, it is necessary the process in which the steps of shaping an abrasive part, adhering it to a sheet form substrate, and winding up the resulting abrasive material product are continuously conducted, so the shaped structures have to be adhered to the substrate in a short time (see 
One of ordinary skill in the art would have recognized that the tie coat with a binder which forms the lower layer 3 from Ohishi can be incorporated into the structured abrasive of Culler because Culler teaches an optional adhesive layer or tie coat and Ohishi teaches facilitating short process steps for industrially mass-produced abrasive material products as outlined above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the optional adhesive layer or tie coat in Culler, incorporate the binder which forms the lower layer 3 from Ohishi into Culler’s structured abrasive wherein the tie coat is liquid softenable and at least partially cured through the radiation curing mechanism to facilitate short process steps as outlined above for abrasive materials that are industrially mass-produced.

Regarding claim 3, Culler as modified by Ohishi teaches the limitations as applied to claim 2 above, and further teaches that the tie coat is a hydrogel ((see Ohishi at [0065]). As mentioned in claim 2, lower layer 3 or tie coat is composed of acryloylmorpholine, which is a hydrogel, as evidenced by Sato. 
Sato discloses an adhesive hydrogel (see Sato at [0001]). The hydrogel is composed of (meth)acrylamide or a (meth)acrylamide derivative, and examples comprise acryloyl morpholine (see Sato at [0024]). Thus, Sato evidences that the tie coat composed of acryloylmorpholine is a hydrogel and so would read on the claim.

Regarding claim 4, Culler teaches the limitations as applied to claim 1 above, and further teaches that the backing is flexible when wet (see Culler at [0053] teaching that suitable 

Regarding claim 5, Culler teaches the limitations as applied to claim 4 above, and further teaches that the backing is non-woven foam (see Culler at [0053] teaching suitable backings include, for example, foraminous and non-foraminous polymeric foam, melt-blown nonwovens and combinations thereof).


















Regarding claim 7, Culler teaches the limitations as applied to claim 1 above, and further teaches that the abrasive slurry is a UV light cured abrasive slurry (see Culler at [0082] teaching contacting the abrasive slurry with a backing and polymerizing the binder precursor (e.g., by exposure to an energy source); examples of energy sources include ultraviolet (UV) light).

Regarding claim 8, Culler teaches the limitations as applied to claim 1 above, and modified by Ohishi as applied to claim 2 above.  Culler also teaches contacting the abrasive slurry with a backing and polymerizing the binder precursor (e.g., by exposure to an energy source); examples of energy sources include ultraviolet (UV) light) (see Culler at [0082]).
But, Culler does not teach that the abrasive slurry contains an acryloyl morpholine oxide UV-curable monomer.

Ohishi further teaches that the lower layer 3 is substantially formed from a radiation-curable liquid binder (see Ohishi at [0060]), and that a photocurable acrylic compound generally has (meth)acryloyl group (see Ohishi at [0064]), examples include acryloylmorpholine (see Ohishi at [0065]).  
As such, one of ordinary skill in the art would have recognized that the resin used in lower layer 3 can be used in upper layer 4 or resin 5, and the resin is acryloylmorpholine which is a UV-curable monomer.
Ohishi also teaches that the resin is cured or gelled to form the abrasive part.  
As such, one of ordinary skill in the art would have recognized that the resin, acryloylmorpholine from Ohishi can be incorporated into the abrasive slurry in Culler because Culler uses a UV light cured abrasive slurry and Ohishi teaches that the resin is cured to form the abrasive part.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the resin, acryloylmorpholine from Ohishi into the abrasive slurry in Culler so that the resin is UV-cured to form the abrasive part.
 
	
Regarding claims 9 and 10, Culler teaches the limitations as applied to claim 1 above, and further teaches that the slurry dissolves into a polishing compound upon activation by fluid, wherein the fluid is water (see Culler at [0040] teaching that when the abrasive article is exposed to water during use, the water-soluble particles begin to dissolve, thus the abrasive 
Furthermore, the limitations of claim 9 is directed towards the function of the abrasive slurry. However, the function as outlined in the claim limitation fails to recite any additional structural limitations of the abrasive slurry and as such, this claims is being treated as being taught by the prior art as outlined above.
In addition, the “fluid is water” as outlined in claim 10 fails to recite additional structural limitations to the slurry, that is capable of dissolving into a polishing compound upon activation by fluid, and as such, this claim is being treated as being taught by the prior art as outlined above.

Regarding claim 11, Culler teaches the limitations as applied to claim 1 above, and further teaches that the cured undissolved slurry has a surface texture comprising geometric forms (see Culler at [0056] and [0057] teaching that the structured abrasive layer can have pyramidal abrasive composites, and pyramidal abrasive composite having a shape of a pyramid), wherein a pyramid is a geometric form.

Regarding claim 12, Culler teaches the limitations as applied to claim 1 above, and further teaches that the geometric forms are polygons (see Culler at [0056] and [0057] teaching pyramidal abrasive composites), wherein a pyramid is a polygon).







Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Culler in view of Ohishi as applied to claims 1, 4 and 5 above, and further in view of Stoetzel et al. (U.S. Pat. No. .
























Regarding claim 6, Culler as modified by Ohishi teaches the limitations as applied to claim 5 above, and further teaches that the backing is a thermoplastic (see Culler at [0053] teaching suitable backings include, for example, fiber reinforced thermoplastic), but does not teach the backing in the form of a web.
Stoetzel discloses a structured abrasive article 10 (see Stoetzel at C4 L57 and Fig. 1, also shown below), a backing 11 (see Stoetzel at C4 L58 and Fig. 1), a structured abrasive layer 17 (see Stoetzel at C4 L62 and Fig. 1), and a tie coat 16 (see Stoetzel at C4 L62 and Fig. 1).

    PNG
    media_image3.png
    423
    617
    media_image3.png
    Greyscale

Stoetzel teaches that the backing is a nonwoven web (see Stoetzel at C5 L7) and further teaches that backing used can be any suitable material typically used for conventional abrasive backings (see Stoetzel at C5 L4-5).
As such, one of ordinary skill in the art would have recognized that the nonwoven web from Stoetzel can be incorporated in the thermoplastic backing in Culler because the backing used can be any suitable material typically used for conventional abrasive backings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the nonwoven web backing of Stoetzel in .




















Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Culler as applied to claim 1 above, and further in view of Suresh et al. (WO-2004/013268 A1) (hereinafter referred to as “Suresh”, wherein “P” refers to the page number(s) and “L” refers to line number(s)). 

Regarding claim 13, Culler teaches the limitations as applied to claim 1 above, and further teaches that any abrasive grain known in the abrasive art may be included in the abrasive composites (see Culler at [0064]), but does not teach that the abrasive particles are formed of vermiculite.
Suresh teaches an invention that relates to the synergistic cleaning compositions for cleaning hard surfaces (see Suresh at P1 L7-8).  Suresh also teaches the use of cleaning composition of shape selective abrasive particles in hard surface which is harder than the soil to be removed, but softer than the surface to be cleaned (see Suresh at P5 L4-8), wherein suitable abrasives include vermiculite in the list (see Suresh at P12 L10-15).   
   Suresh further teaches that the composition effectively clean polished surfaces but also avoid damage to the surface/loss of surface finish of the substrate surface being cleaned (see Suresh at P6 L3-5).
As such, one of ordinary skill in the art would have recognized that Culler can use any abrasive grain known in the abrasive art and use the vermiculate in Suresh because Suresh teaches the abrasive vermiculate used in cleaning compositions for cleaning hard surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use vermiculite as abrasive particles because Culler teaches that any abrasive grain known in the abrasive art may be included in the abrasive composites and Suresh teaches abrasive particles in hard surface which is harder than the soil .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 7, 9 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 12 of copending Application No. 16/474,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a coated abrasive having a flexible backing, a hydrogel tie coat and an abrasive coat comprising a cured abrasive slurry wherein the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state, and releases the abrasive particles from the backing during the process of dissolution to a dissolved state.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bloecher et al. (US 4652275) teaching erodible agglomerates containing abrasive grains, a binder and matrix material wherein vermiculate is in the list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731